Citation Nr: 1602653	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Social Security Administration records and some VA treatment records are located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a disability rating in excess of 50 percent for her service-connected posttraumatic stress disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.  

An October 2015 letter indicates that the Veteran received treatment for posttraumatic stress disorder at the VA Medical Center in Boise, Idaho, from a VA nurse practitioner, KT, since September 2014.  Prior to that the appellant received treatment from VA psychiatrist Dr. JP.  The file, however, contains no VA treatment records after November 2013, and no records from Dr. JP after May 2013.  As such, a remand is needed to obtain outstanding, relevant VA treatment records since May 2013, and any relevant private treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran's last VA examination for posttraumatic stress disorder was in April 2012.  She has testified that since then her symptoms have gotten worse.  See November 2015 Hearing Testimony.  Under these circumstances, another VA examination is necessary to determine the current severity of her posttraumatic stress disorder symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, a total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with the claim for entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for consideration of a total disability evaluation based on individual unemployability due to service connected disabilities is also warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center in Boise, Idaho and secure all psychiatric treatment records dated since May 2013.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for a VA examination to determine the current severity of her posttraumatic stress disorder.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's posttraumatic stress disorder.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on her occupational and social functioning, and should discuss the impact it has on her activities of daily living, including the overall functional impact.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  The RO should then review the examination report to ensure that it is in compliance with the directives of the REMAND.  If the report is deficient in any manner, then the RO must implement corrective procedures at once.
4.  After completing the actions detailed above, first readjudicate the claim for entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder, then readjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disabilities.  If either claim is denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




